DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Specification
The disclosure is objected to because of the following informalities: the description of figure 3, paragraphs 0067-0074, list conditions but fail to say if they are for deploying slats, retracting slats, or some conditions for retracting slats and some conditions for deploying slats.  Figure 3 does not clarify the issue.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 5, 6, 14, 19, 20, & 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The term "about" in claims 5, 6, 19 & 20, last lines, respectively, is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For compact prosecution, the Examiner is interpreting “about 400 ft” in claims 5 & 19, last lines, respectively, as -- 400 ft --.  For compact prosecution, the Examiner is interpreting “about 20,000 ft” in claims 6 & 20, last lines, respectively, as -- 20,000 ft --.  
In claim 14 & 28, it is unclear what a degraded level of operation is and how it is determined.  
Claims 6 & 20 recites the limitation "an or the altitude of the aircraft" in claims 6 & 20, lines 3, respectively.  There is insufficient antecedent basis for this limitation in the claim.  For compact prosecution, the Examiner is interpreting “an or the altitude of the aircraft” in claims 6 & 20, lines 3, respectively, as -- an altitude of the aircraft --, since this appears to be a typo from the amendment of the claims.  
Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim Since the controller is configured to automatically command the deployment of the leading edge slats during a degraded level of operation and a normal level of operation of the actuation system, it is unclear how this is further limiting claim 15 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 8, 11, 13-17, 21, 22, 25, & 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moser et al. (Pub No. US 2015/0105945 A1).  
Regarding claims 15 & 29


Regarding claim 16
	Moser teaches wherein the climb phase of flight includes an initial climb phase.  (See paragraphs 0002 & 0040)  

Regarding claim 17
	Moser teaches wherein the controller (See paragraph 0041 & figure 2, ref # 540) is configured to automatically command the deployment of the leading edge slats (See figure 1, 

Regarding claim 21
	Moser teaches wherein the controller (See paragraph 0041 & figure 2, ref # 540) is configured to automatically command the deployment of the leading edge slats (See figure 1, ref # 202) when the following condition is also true: the leading edge slats (See figure 1, ref # 202) are in a fully retracted position.  (See paragraphs 0040-0041, 0053, & 0064)  

Regarding claim 22
	Moser teaches wherein the controller (See paragraph 0041 & figure 2, ref # 540) is configured to automatically command the deployment of the leading edge slats (See figure 1, ref # 202) when the following condition is also true: a slat control input device (See paragraph 0038 & figure 2, ref # 502) indicates a fully retracted position of the leading edge slats.  (See paragraphs 0038-0039)  

Regarding claim 25
	Moser teaches wherein the controller (See paragraph 0041 & figure 2, ref # 540) is configured to, after the automatically commanded deployment of the leading edge slats, (See figure 1, ref # 202) automatically command a retraction of the leading edge slats (See figure 1, ref # 202) when the following condition is true: the angle-of-attack equals or is below a predefined retraction angle-of-attack threshold value.  (See paragraph 0065) 

Regarding claim 27
	Moser teaches wherein the controller (See paragraph 0041 & figure 2, ref # 540) is configured to automatically command the deployment of both inboard and outboard leading edge slats (See figure 1, ref # 204 & 206) on a same wing (See figure 1, ref # 116) when the conditions are true.  

Regarding claim 28
	Moser teaches wherein the controller (See paragraph 0041 & figure 2, ref # 540) is configured to automatically command the deployment of the leading edge slats (See figure 1, ref # 202) during a degraded level of operation of an actuation system of the leading edge slats (See figure 1, ref # 202) and also during a normal level of operation of the actuation system.  (See paragraphs 0041 & 0064)  

Regarding claims 1, 2, 3, 7, 8, 11, 13, & 14
	The operation of the apparatus of claims 15, 16, 17, 21, 22, 25, 27, & 28 meets the limitation of the method of claims 1, 2, 3, 7, 8, 11, 13, & 14.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6, 9, 10, 12, 18-20, 23, 24, & 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moser et al. (Pub No. US 2015/0105945 A1) as applied to claims 1 & 15 above, and further in view of Moser et al. (Pub No. US 2015/0105945 A1).  
Regarding claim 18
	Moser teaches wherein the controller (See paragraph 0041 & figure 2, ref # 540) is configured to automatically command the deployment of the leading edge slats (See figure 1, ref # 202) when the following condition is also true: the aircraft (See figure 1, ref # 100) is in an en route phase of flight.  (See paragraphs 0002 & 0038-0041)  
	Moser further teaches deploying and retracting leasing edge slats in different flight phases including takeoff/climb phase, landing phase, and cruise/en route phase of flight.  (See paragraphs 0002 & 0039-0040)  The optimal position (See paragraph 0041) of the leading edge slats are determined and set based on data that includes airspeed, altitude, and angle-of-attack.  (See paragraphs 0004, 0041, & 0064-0065)  


Regarding claim 19
	Moser teaches wherein the controller (See paragraph 0041 & figure 2, ref # 540) is configured to automatically command the deployment of the leading edge slats (See figure 1, ref # 202) when the following condition is also true: an altitude of the aircraft (See figure 1, ref # 100) equals or exceeds about 400 ft (122 m).  (See paragraphs 0040-0041, 0065, & 0071)  
	Moser further teaches deploying and retracting leasing edge slats in different flight phases including takeoff/climb phase, landing phase, and cruise/en route phase of flight.  (See paragraphs 0002 & 0039-0040)  The optimal position (See paragraph 0041) of the leading edge slats are determined and set based on data that includes airspeed, altitude, and angle-of-attack.  (See paragraphs 0004, 0041, & 0064-0065)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have optimized the position of the slat (deployed, retracted, fully retracted) to alter wing lift characteristics using the data of flight phase, airspeed, altitude, and angle-of-attack as taught by Moser, since it would have been obvious to optimize through routine experimentation without unexpected results.  (See MPEP 2144.05 II A)  


	Moser teaches wherein the controller (See paragraph 0041 & figure 2, ref # 540) is configured to automatically command the deployment of the leading edge slats (See figure 1, ref # 202) when the following condition is also true: an or the altitude of the aircraft (See figure 1, ref # 100) equals or is less than about 20,000 ft (6 km).  (See paragraphs 0040-0041, 0065, & 0071)  
	Moser further teaches deploying and retracting leasing edge slats in different flight phases including takeoff/climb phase, landing phase, and cruise/en route phase of flight.  (See paragraphs 0002 & 0039-0040)  The optimal position (See paragraph 0041) of the leading edge slats are determined and set based on data that includes airspeed, altitude, and angle-of-attack.  (See paragraphs 0004, 0041, & 0064-0065)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have optimized the position of the slat (deployed, retracted, fully retracted) to alter wing lift characteristics using the data of flight phase, airspeed, altitude, and angle-of-attack as taught by Moser, since it would have been obvious to optimize through routine experimentation without unexpected results.  (See MPEP 2144.05 II A)  

Regarding claim 23
	Moser teaches wherein the controller (See paragraph 0041 & figure 2, ref # 540) is configured to automatically command the deployment of the leading edge slats (See figure 1, ref # 202) when the following condition is also true: a speed of the aircraft (See figure 1, ref # 
	Moser further teaches deploying and retracting leasing edge slats in different flight phases including takeoff/climb phase, landing phase, and cruise/en route phase of flight.  (See paragraphs 0002 & 0039-0040)  The optimal position (See paragraph 0041) of the leading edge slats are determined and set based on data that includes airspeed, altitude, and angle-of-attack.  (See paragraphs 0004, 0041, & 0064-0065)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have optimized the position of the slat (deployed, retracted, fully retracted) to alter wing lift characteristics using the data of flight phase, airspeed, altitude, and angle-of-attack as taught by Moser, since it would have been obvious to optimize through routine experimentation without unexpected results.  (See MPEP 2144.05 II A)  

Regarding claim 24
	Moser teaches wherein the controller (See paragraph 0041 & figure 2, ref # 540) is configured to, after the automatically commanded deployment of the leading edge slats, (See figure 1, ref # 202) automatically command a retraction of the leading edge slats (See figure 1, ref # 202) when the following condition is true: a speed of the aircraft (See figure 1, ref # 100) exceeds the predetermined deployment speed threshold value.  (See paragraphs 0004 & 0040-0042)  
	Moser further teaches deploying and retracting leasing edge slats in different flight phases including takeoff/climb phase, landing phase, and cruise/en route phase of flight.  (See 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have optimized the position of the slat (deployed, retracted, fully retracted) to alter wing lift characteristics using the data of flight phase, airspeed, altitude, and angle-of-attack as taught by Moser, since it would have been obvious to optimize through routine experimentation without unexpected results.  (See MPEP 2144.05 II A)  

Regarding claim 26
	Moser teaches wherein the automatically commanded retraction of the leading edge slats (See figure 1, ref # 202) is a full retraction of the leading edge slats.  (See paragraph 0065 & figure 1, ref # 202)  
	Moser further teaches deploying and retracting leasing edge slats in different flight phases including takeoff/climb phase, landing phase, and cruise/en route phase of flight.  (See paragraphs 0002 & 0039-0040)  The optimal position (See paragraph 0041) of the leading edge slats are determined and set based on data that includes airspeed, altitude, and angle-of-attack.  (See paragraphs 0004, 0041, & 0064-0065)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have optimized the position of the slat (deployed, retracted, fully retracted) to alter wing lift characteristics using the data of flight phase, airspeed, altitude, and 

Regarding claims 4, 5, 6, 9, 10, & 12
	The operation of the apparatus of claims 18, 19, 20, 23, 24, & 26 meets the limitation of the method of claims 4, 5, 6, 9, 10, & 12.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
The reference Cabriere (US Patent No. 3,940,093) discloses a method, an aircraft, and a system, the system for improving a stall margin of an aircraft during a climb phase of flight, the system comprising a controller for controlling an actuation of a plurality of leading edge slats movably attached to wings of the aircraft, the controller being configured to: using data indicative of a phase of flight of the aircraft and data indicative of an angle-of-attack of the aircraft, automatically command a deployment of the leading edge slats when at least the following conditions are true: the aircraft is in a climb phase of flight; and the angle-of-attack equals or exceeds a predefined deployment angle-of-attack threshold value; wherein the controller is configured to automatically command the deployment of the leading edge slats when the following condition is also true: the leading edge slats are in a fully retracted position; wherein the controller is configured to automatically command the deployment of the leading edge slats when the following condition is also true: a slat control input device indicates a fully 
The reference Moser et al. (US Patent No. 9,180,962 B2) discloses a method, an aircraft, and a system, the system for improving a stall margin of an aircraft during a climb phase of flight, the system comprising a controller for controlling an actuation of a plurality of leading edge slats movably attached to wings of the aircraft, the controller being configured to: using data indicative of a phase of flight of the aircraft and data indicative of an angle-of-attack of the aircraft, automatically command a deployment of the leading edge slats when at least the following conditions are true: the aircraft is in a climb phase of flight; and the angle-of-attack equals or exceeds a predefined deployment angle-of-attack threshold value; wherein the climb phase of flight includes an initial climb phase; wherein the controller is configured to automatically command the deployment of the leading edge slats when the following condition is also true: the aircraft has exited an initial climb phase of flight; wherein the controller is configured to automatically command the deployment of the leading edge slats when the 
The reference Moser et al. (Pub No. US 2015/0083855 A1) discloses a method, an aircraft, and a system, the system for improving a stall margin of an aircraft during a climb phase of flight, the system comprising a controller for controlling an actuation of a plurality of leading edge slats movably attached to wings of the aircraft, the controller being configured to: using data indicative of a phase of flight of the aircraft and data indicative of an angle-of-attack 
The reference Berens (US Patent No. 9,415,861 B2) discloses a method, an aircraft, and a system, the system for improving a stall margin of an aircraft during a climb phase of flight, the system comprising a controller for controlling an actuation of a plurality of leading edge slats movably attached to wings of the aircraft, the controller being configured to: using data 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556.  The examiner can normally be reached on M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647